Title: To George Washington from Charles Cotesworth Pinckney, 14 January 1784
From: Pinckney, Charles Cotesworth
To: Washington, George



Dear General,
Charleston [S.C.] Jany 14. 1784

The many favours I have received from you, emboldens me to take the Liberty to introduce to you Mr Shuttleworth an English Gentleman of Family & Fortune. I remember his Character at Westminster & Oxford, and it was in every respect amiable

—He is visiting the Sea ports of America on a party of pleasure in a Vessell of his own, manned & fitted out at his private expence. He is Brother in Law to Mr Charles Turner who distinguished himself in the British House of Commons by his constant & strenuous opposition to the British measures in America. He is also Son in Law to General Desaguliers an Artillery Officer of considerable Merit. He is attended in his Voyage by the Revd Mr Perry (a Clergyman of reputation, whose amiable Character I also remember at Oxford,) & by his Physician. They are anxious before they leave America to see your Excellency, the Admira—but I will not wound your Excellency’s Feelings, by repeating to you those plaudits, which are the pleasing Theme not only of all your Countrymen but of all the World. I am convinced the most agreeable attention I can possibly shew these Gentlemen will be to give them an opportunity of delivering this Letter to your Excellency, and if your Excellency will excuse the Liberty I take in doing so, you will add to the many obligations you have already conferred on Your Excellency’s Most obliged & most humble Servt

Charles Cotesworth Pinckney

